Order entered July 11, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-13-00340-CR

                         JANINE JOYCE CHARBONEAU, Appellant

                                                   V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-80751-2012

                                               ORDER
        The Court GRANTS appellant’s July 8, 2013 request for an extension of time to file her

“motion for rehearing” from this Court’s June 13, 2013 order regarding the trial court’s findings

on appellant’s affidavit of indigence. We ORDER the “motion for rehearing” received on July 8,

2013 filed as of the date of this order.

       The Court requests that the State file a response to appellant’s motion for rehearing

regarding her indigence within TEN DAYS of the date of this order.


                                                          /s/   CAROLYN WRIGHT
                                                                CHIEF JUSTICE